Docket No. 104002.


                              IN THE
                      SUPREME COURT
                                 OF
                 THE STATE OF ILLINOIS




In re MARRIAGE OF STEVEN RICHARD DEVORE BEST,
   Appellant, and ANGELA K. FARLOW BEST, Appellee.

                   Opinion filed March 20, 2008.



   JUSTICE KILBRIDE delivered the judgment of the court, with
opinion.
   Chief Justice Thomas and Justices Freeman, Fitzgerald, Garman,
Karmeier, and Burke concurred in the judgment and opinion.



                              OPINION

    In this opinion, we first consider whether the appellate court erred
by sua sponte reversing the trial court’s declaratory judgment order
addressing the validity and effect of a premarital agreement because
the second prong of the declaratory judgment statute (735 ILCS
5/2–701(a) (West 2004)), requiring the termination of some part of
the parties’ controversy, was not met. We hold that the second prong
of the statute was met even though a final dissolution order had not
been entered and, therefore, reverse in part the appellate court
judgment. Next, because the appellate court’s ruling precluded its
review of the trial court’s construction of the premarital agreement
provision waiving the parties’ rights to attorney fees, we remand that
issue to the appellate court. Finally, we examine the appellate court’s
conclusion that the spousal support and insurance coverage waivers
in the premarital agreement apply only if the parties are legally
separated, affirming that interpretation.

                                I. FACTS
     Before their marriage in 2002, Steven and Angela Best entered
into a premarital agreement covering a wide variety of financial and
property issues, including the parties’ rights to attorney fees, insurance
coverage, and spousal support. They had a son in 2003, and in 2004,
Steven filed for dissolution of the marriage in Lake County circuit
court. He later filed a motion for declaratory judgment, seeking a
ruling on the validity and construction of the couple’s premarital
agreement. After Steven filed an amended declaratory judgment
motion, an evidentiary hearing was held, and the Lake County circuit
court ruled the agreement valid and enforceable. The court also
determined that section 19 of the agreement, waiving the parties’
rights to attorney fees, did not apply to custody-related matters.
Pursuant to Supreme Court Rule 304(a) (210 Ill. 2d R. 304(a)), the
declaratory judgment order stated that it “is final and appealable and
there is no just reason for delaying either enforcement or appeal.”
     Angela then filed an emergency petition in the dissolution
proceeding, requesting reinstatement as an insured on Steven’s health
insurance policy, at his expense. Steven responded with a motion to
strike and dismiss, arguing that the valid premarital agreement waived
all rights to support and insurance. The trial court disagreed and
ordered Steven to reinstate Angela’s health insurance “until she
qualifies for her employer provided policy or completion of this
matter.” The order also required Angela to “make every effort to
obtain medical coverage from an employer.”
     Steven filed a motion to vacate the insurance order, arguing that
it violated section 8 of the premarital agreement, waiving all spousal
support “[i]n the event the parties separate or the marriage is
dissolved.” The trial court rejected Steven’s argument, interpreting the
waiver to apply only if the parties were legally separated. Steven
appealed separately from the orders allowing attorney fee awards and
refusing to vacate the prior order reinstating Angela’s health



                                   -2-
insurances coverage. While the underlying dissolution proceeding was
still pending, the appeals were consolidated.
     The appellate court reversed the declaratory judgment order sua
sponte because it believed that the requirements of the declaratory
judgment statute had not been met. The court found that the
declaratory judgment was improperly entered before entry of a final
dissolution order and failed to satisfy the “termination-of-controversy”
requirement in the declaratory judgment statute (735 ILCS 5/2–701(a)
(West 2004)). 369 Ill. App. 3d 254, 258, 262. Based on this holding,
the appellate court did not reach the substantive issue of whether the
declaratory judgment properly allowed the parties to seek attorney
fees for custody-related matters.
     In Steven’s appeal from the denial of his motion to vacate the
order reinstating Angela’s health insurance coverage, the court held
the insurance order was appealable under Supreme Court Rule
307(a)(1) (188 Ill. 2d R. 307(a)(1)) as an order refusing to dissolve an
injunction. 369 Ill. App. 3d at 263. On the merits of the appeal, the
court found an ambiguity in section 8 of the agreement, barring
spousal support “[i]n the event the parties separate or the marriage is
dissolved.” The court noted the word “separate” could reasonably be
construed to require either a legal separation or simply the parties’
decision to live apart. 369 Ill. App. 3d at 267.
     To resolve the ambiguity, the appellate court relied primarily on
the rule of construction disfavoring any interpretation of a premarital
agreement that denies marital rights in the absence of a “clearly
apparent” intent. The court also noted that another rule of
construction placed the risk of an unresolved ambiguity on Steven, as
the drafter of the agreement. Applying those rules, the court
determined that the term “separate[d]” required the parties to be
legally separated before spousal support was waived. 369 Ill. App. 3d
at 270. Accordingly, the court affirmed the trial court’s order
requiring Steven to reinstate Angela on his health insurance policy.
     We allowed Steven’s petition for leave to appeal (210 Ill. 2d R.
315). We also allowed the Illinois Chapter of the American Academy
of Matrimonial Lawyers to file a brief as amicus curiae in support of
Steven, addressing the propriety of the appellate court’s bar on
declaratory judgment orders before the entry of final dissolution


                                  -3-
orders. 210 Ill. 2d R. 345. Angela did not file an appeal, a cross-
appeal, or a responsive brief in this cause.

                            II. ANALYSIS
    In this case, we are asked to address three main issues, whether:
(1) the appellate court erroneously held that the second prong of the
declaratory judgment statute, requiring that the order terminate at
least some part of the controversy, was not met and, thus, entry of the
order was improper; (2) the trial court improperly interpreted section
19 of the parties’ premarital agreement to allow attorney fee awards
for custody-related issues; and (3) the appellate court erroneously
upheld the injunctive order requiring Steven to reinstate Angela on his
health insurance policy, contrary to section 8 of the parties’
agreement.

                A. Appeal of the Declaratory Judgment
                    1. The Appellate Court Decision
    Steven first argues that the appellate court erred by concluding
that the entry of a declaratory judgment addressing the validity of the
parties’ premarital agreement was improper before entry of a final
dissolution order. To address the propriety of the appellate court’s
conclusion, we first examine the basis of that opinion.
    After carefully considering that portion of the opinion in its
entirety, we believe the court’s core analysis was that:
        (1) it had appellate jurisdiction;
        (2) the declaratory judgment request raised a claim separate
        from claims for nondeclaratory relief relating to the same right
        (369 Ill. App. 3d at 259), making it appealable under Supreme
        Court Rule 304(a) (155 Ill. 2d R. 304(a)) (369 Ill. App. 3d at
        257);
        (3) entry of declaratory judgment is improper if the order fails
        to satisfy the statutory requirements (369 Ill. App. 3d at 262);
        (4) the termination-of-controversy requirement in the statute
        was not satisfied here because, in the absence of an order in
        the dissolution proceeding, the declaratory judgment did not


                                  -4-
        resolve any actual claim for fees and support (369 Ill. App. 3d
        at 262); and
        (5) the improper entry of the declaratory judgment could not
        be overcome by the inclusion of the Rule 304(a) language that
        otherwise would have permitted interlocutory review of the
        trial court’s interpretation of the premarital agreement (see
369 Ill. App. 3d at 258-59).
We discuss the propriety of these conclusions as necessary to review
the issue raised on appeal.

            2. Supreme Court Rule 304(a) and Leopando
    In discussing the suitability of appealing the declaratory judgment
under Rule 304(a), the appellate court examined whether the
declaratory judgment request raised a claim separate from the pending
dissolution claim. The court held that here it did despite the contrary
result reached in In re Marriage of Leopando, 96 Ill. 2d 114, 119
(1983). See 369 Ill. App. 3d at 259. We agree that this case is
appealable under Rule 304(a) and distinguish Leopando.
    In Leopando, the trial court entered an order dissolving the
parties’ marriage, followed by a separate order awarding permanent
custody of the couple’s child to the father. The only statute at issue
was the Illinois Marriage and Dissolution of Marriage Act (Marriage
Act) (Ill. Rev. Stat. 1977, ch. 40, par. 101 now 750 ILCS 5/101 et
seq. (West 2006)). The custody order included a finding of “no just
reason to delay enforcement or appeal” under Supreme Court Rule
304(a) (210 Ill. 2d R. 304(a)). The custody order also expressly
reserved the issues of maintenance, property division, and attorney
fees. Affirming the appellate court’s reversal of the custody order as
not appealable under Rule 304(a), this court explained that custody is
not a separate claim in a dissolution case but rather a separate issue,
ancillary to the single claim presented in the dissolution proceeding.
Leopando, 96 Ill. 2d at 119.
    The facts in this case are quite different. In relevant part, the
declaratory judgment order here determined only the validity of the
parties’ premarital agreement and the construction of section 19, the
provision waiving attorney fees, matters implicating both the
declaratory judgment statute (735 ILCS 5/2–701 (West 2004)) and

                                 -5-
the Illinois Uniform Premarital Agreement Act (750 ILCS 10/4 (West
2004)). Consistent with the scope of the declaratory judgment statute,
the order did not make any actual awards in the pending dissolution
case, unlike the order in Leopando. Indeed, in Leopando, the
challenged order actually awarded permanent custody to the father. In
addition, Leopando did not involve a premarital agreement or request
for relief outside that provided by the Marriage Act.
    Furthermore, the only true “claim” at issue in the dissolution
proceeding in Leopando was “a request for an order dissolving the
parties’ marriage” under the Marriage Act. Leopando, 96 Ill. 2d at
119. Thus, the custody order entered by the trial court was not
appealable under Rule 304(a) because it merely resolved one issue
unaddressed by the initial dissolution order. As we explained, “[t]he
numerous other issues involved, such as custody, property disposition,
and support are merely questions which are ancillary to the cause of
action” seeking dissolution of the parties’ marriage. (Emphasis in
original.) Leopando, 96 Ill. 2d at 119. To demonstrate the inherent
interrelatedness of those other issues to the only claim pending before
the court, namely the parties’s dissolution, we noted that no relief was
available on any issue if the trial court declined to grant the dissolution
petition. Leopando, 96 Ill. 2d at 119.
    In contrast, here Steven sought nondeclaratory relief under the
Marriage Act, as well as declaratory relief under the declaratory
judgment statute (735 ILCS 5/2–701 (West 2004)). His request for
nondeclaratory relief sought dissolution of the parties’ marriage. His
declaratory judgment request asked the court to address the validity
and construction of the parties’ premarital agreement. Contrary to
Leopando, the two requests for relief here had distinctly different
statutory bases. Moreover, if the statutory requirements were met,
Steven’s declaratory judgment could be entered even if the dissolution
petition were not granted. In addition, unlike Leopando, the
challenged order did not actually make any award to either party.
When, and if, the trial court awards attorney fees in the pending
dissolution proceeding, then the appealability of that award under
Rule 304(a) may present an issue similar to the one raised in
Leopando. We need not decide that question now, however, because
no attorney fee award was, or could have been, entered in the
declaratory judgment. See 735 ILCS 5/2–701(c) (West 2004)

                                   -6-
(requiring a “petition to any court having jurisdiction” “[i]f further
relief based upon a declaration of right becomes necessary or proper
after the declaration has been made”). Under the facts and
circumstances in this case, the request for dissolution of the parties’
marriage and the request for declaratory judgment on the validity and
interpretation of the premarital agreement are not so closely related
that they must be deemed part of a single claim for relief, as they were
in Leopando. Thus, Leopando is distinguishable.

          3. The Termination-of-Controversy Requirement
    We now reach the issues raised by Steven in this case. He suggests
that the appellate court erred by holding that the termination-of-
controversy requirement of the declaratory judgment statute (735
ILCS 5/2–701(a) (West 2004)) was not met. Thus, we examine the
declaratory judgment statute to determine whether that requirement
was satisfied. Construction of a statute presents a question of law to
be reviewed de novo. Fisher v. Waldrop, 221 Ill. 2d 102, 112 (2006).
    In construing a statute, our primary goal is to effectuate the intent
of the legislature. To determine that intent, we first look to the plain
language of the statute. Burke v. 12 Rothschild’s Liquor Mart, Inc.,
148 Ill. 2d 429, 441-42 (1992). If that language is clear and
unambiguous, we must apply it without resort to other aids of
construction. Town & Country Utilities, Inc. v. Illinois Pollution
Control Board, 225 Ill. 2d 103, 117 (2007). Here, the statutory
language is clear.
    Section 2–701(a) of the declaratory judgment statute states:
             “No action or proceeding is open to objection on the
        ground that a merely declaratory judgment or order is sought
        thereby. The court may, in cases of actual controversy, make
        binding declarations of rights, having the force of final
        judgments, whether or not any consequential relief is or could
        be claimed, including the determination *** of the
        construction of any *** contract or other written instrument,
        and a declaration of the rights of the parties interested.”
        (Emphasis added.) 735 ILCS 5/2–701(a) (West 2004).
Nonetheless, entry of a declaratory judgment is improper if it “would
not terminate the controversy or some part thereof, giving rise to the

                                  -7-
proceeding.” (Emphasis added.) 735 ILCS 5/2–701(a) (West 2004).
We note that section 105(a) of the Marriage Act (750 ILCS 5/105(a)
(West 2004)) incorporates our Civil Practice Law (735 ILCS 5/2–101
et seq. (West 2004)). Thus, the legislature expressly provided for the
entry of declaratory judgments in dissolution cases.
    Applying these statutory provisions, a declaratory judgment of the
parties’ rights under the premarital agreement is proper if: (1) there is
an actual controversy; and (2) entry of a declaratory judgment would
terminate “some part” of that controversy (735 ILCS 5/2–701(a)
(West 2004)). It is undisputed that an actual controversy exists, thus
satisfying the first criterion. Thus, our review is limited to the second
statutory criterion: whether the declaratory judgment would end
“some part” of the parties’ controversy (735 ILCS 5/2–701(a) (West
2004)).
      Steven sought to obtain a declaratory ruling on the validity,
scope, and application of the premarital agreement’s provisions.
Undoubtedly, the degree of control the agreement ultimately exerts
over the parties’ rights in the underlying dissolution proceeding
depends on the validity and final construction of its provisions. That
construction will determine whether the agreement controls various
facets of the parties’ rights in the pending dissolution proceeding.
Construing the agreement will indeed terminate a significant part of
the parties’ controversy. No question of whether the agreement’s
provisions provide the controlling authority over the parties’
dissolution rights will remain. Thus, we conclude that the second
statutory criteria for entry of a declaratory judgment is met.
    Our conclusion is consistent with section 4 of the Illinois Uniform
Premarital Agreement Act (Act) (750 ILCS 10/4 (West 2004)).
Section 4 allows the parties to a premarital agreement to contract on:
(1) their property rights and obligations; (2) their rights to take
specific property actions; (3) the disposition of their property; (4) the
elimination or modification of spousal support; (5) the making of
agreements or arrangements intended to carry out the premarital
agreement; (6) their life insurance benefits; (7) the law to be applied
in construing the premarital agreement; and (8) any other matter not
violating a criminal statute or public policy. 750 ILCS 10/4(a) (West
2004).


                                  -8-
     Section 4 effectively permits parties to waive or modify their
marital rights by entering into a valid premarital agreement. By
entering into a premarital agreement under section four, the parties in
this case agreed that their enumerated rights at dissolution are no
longer governed by statute to the extent that they are validly modified
or waived in their agreement. Allowing the declaratory judgment
before the final dissolution order undoubtedly upheld the parties’
rights under the Act to enter into a binding contract before marriage
to control the outcome of many issues that could arise during their
dissolution.
     Both Steven and the amicus offer the additional policy argument
that the appellate court’s ruling effectively bars the entry of
declaratory judgment before trial and issuance of an order in the
dissolution proceeding. They contend that this bar conflicts with
common practice in cases involving premarital agreements and that it
unnecessarily diminishes the efficiency of dissolution proceedings.
     While common practice is not determinative of the proper
construction of a statute, our holding does comport with our trial
courts’ common practice of issuing declaratory judgments before
entering an order in an underlying proceeding. See In re Marriage of
Byrne, 179 Ill. App. 3d 944 (1989); Genung v. Hagemann, 103 Ill.
App. 2d 409 (1968); Trossman v. Trossman, 24 Ill. App. 2d 521
(1960) (premarital cases). See also In re Marriage of Richardson, 237
Ill. App. 3d 1067 (1992); Stern v. Stern, 105 Ill. App. 3d 805 (1982);
Stenson v. Stenson, 45 Ill. App. 3d 249 (1977) (postnuptial cases); M.
Kirsh, When Is a Declaratory Judgment Not a Declaratory
Judgment?, 50 Illinois State Bar Association Family Law Newsletter
4-6 (January 2007) (noting the conflict created by Best with the
Chicago area’s “common practice for one party to file a Petition for
Declaratory Judgment and have the court rule that the antenuptial
agreement is a valid and enforceable agreement and make no other
rulings”). We hold that a reviewing court may consider the validity
and effect of a declaratory judgment order in a dissolution proceeding,
even if it is entered before the final dissolution order, if the
prerequisites of the declaratory judgment statute are met.
     Here, Steven’s declaratory judgment request falls within the plain
language of the declaratory judgment statute. The appellate court
erred by refusing to review the merits of his claim that the trial court

                                  -9-
improperly construed the attorney fee waiver provision, section 19, of
the premarital agreement. Thus, we reverse the portion of the
appellate court judgment finding the declaratory judgment order not
subject to review on appeal.

                          B. Attorney Fees
    Having decided that the substantive contentions in Steven’s
declaratory judgment request are reviewable, we remand the initial
review of the proper interpretation of the attorney fee provision in the
parties’ premarital agreement to that court.

                        C. Insurance Coverage
     Steven also claims the appellate court erred as a matter of law by
interpreting sections eight and ten of the agreement as waiving spousal
support and insurance coverage only if the parties were divorced or
legally separated. He contends the appellate court’s interpretation is
inconsistent with the intentions expressed in the agreement and
improperly adds words to the agreement. In addition, Steven
maintains that the appellate court’s ruling undermines the parties’
freedom of contract and inappropriately reads the terms of the
agreement to disfavor Steven, the alleged drafter, when both parties
were involved in the drafting process.
     The waivers of spousal support in section eight and insurance
coverage in sections ten expressly apply only “[i]n the event the
parties separate or the marriage” is dissolved. The appellate court
found the requirement that the parties “separate” to be ambiguous as
used in those two sections because the need for a legal separation was
unclear. To resolve the ambiguity, the court reviewed the extrinsic
evidence but found it to be inconclusive. Thus, the court primarily
relied on the rule of construction that a premarital agreement should
not be read to eliminate marital rights unless that intention is “clearly
apparent.” 369 Ill. App. 3d at 266-67, 270. Applying that rule, the
court construed the word “separate” narrowly to require the parties’
legal separation before barring spousal support and insurance
coverage. The court also noted that the same result was reached under
the rule of contra proferentem, where the drafter of the agreement
bears the risk of any ambiguity, because the extrinsic evidence showed

                                  -10-
that Steven’s counsel had drafted the agreement. 369 Ill. App. 3d at
266, 270.
    While we agree that the agreement is ambiguous on whether the
word “separate” requires the parties to be legally or merely physically
separated, we believe this ambiguity may be resolved simply by
reading the agreement in its entirety, making it unnecessary to look to
other rules of construction as a last resort. See Town & Country
Utilities, Inc. v. Illinois Pollution Control Board, 225 Ill. 2d 103, 117
(2007). After reviewing the remainder of the agreement, we note that
section five refers to the parties’ “separation” in its general statement
of the parties’ intentions. Thus, we look to the language in section five
for additional evidence of those intentions.
    In relevant part, section five reflects each parties’ awareness of the
practical, financial, and emotional considerations present “in the
unfortunate event of a legal proceeding concerning the parties’
separation or dissolution.” (Emphasis added.) The requirement of a
“legal proceeding” qualifies the entire phrase “separation or
dissolution,” making it applicable in both instances. By restricting the
type of “separation” covered in the agreement to one addressed in a
“legal proceeding,” the parties have demonstrated their intent to place
a narrow construction on the word “separation.” Unquestionably, a
dissolution is a legal proceeding, lending additional weight to this
construction. In the absence of any contrary intention shown by
language used in sections eight and ten, we deem the parties’
statement of general intention to be controlling, providing the best
evidence of their intended meaning of the word “separate.” Thus, we
hold that the appellate court properly affirmed the trial court’s
determination that the word “separate,” as used in sections eight and
ten, requires the parties to be legally separated before the support and
insurance waivers apply.

                          III. CONCLUSION
     For the reasons stated, we reverse the appellate court judgment in
part, holding that the court erred by refusing to review the validity and
effect of the declaratory judgment order entered before the final order
in the dissolution proceeding. The court incorrectly concluded that the
“termination-of-controversy” requirement of the declaratory judgment


                                  -11-
statute had not been met, making the order unappealable under
Supreme Court Rule 304(a). We remand the issue of the proper
construction of the attorney fee provision in section 19 of the
premarital agreement to the appellate court for its initial review.
Finally, we affirm the portion of the appellate judgment holding that
the support and insurance waivers in the agreement are applicable only
if the parties are legally separated.

                          Appellate court judgment affirmed in part
                                              and reversed in part;
                                                  cause remanded.




                                -12-